Lindsay, J.
—I concur with the chief justice in the conclusions at which he has arrived in the opinion delivered by him in these cases. I, am satisfied with the justice of the decision upon the principles of law by which we as a court are to be governed. The facts are few and simple, and involve only this inquiry: Can an action be sustained in the courts of this state for the contract price of the purchase or hire of slaves made since the 1st day of January, 1863, the date of the proclamation of emancipation by the President of the United States, and prior to the surrender of the rebel army within its limits ? As an expounder of the law then in force, as the rule of conduct in the local jurisdiction, I feel no hesitancy in pronouncing my opinion that such-action may be rightfully sustained.
After the very elaborate opinions which have been given by my brethren on each side of this question, in which the methods of elucidation of every legal proposition directly or incidentally connected with it have been exhausted, I desire to do no more than briefly to give the reasons of my concurrence in the conclusions to which a majority of the court has arrived.
Slaves were property, a chattel interest established by *530the constitution and local municipal laws of the State of Texas, recognized by the constitution and laws of the United States, as a part of the civil polity of the State, with which the national authority had no right to interfere in the ordinary civil action of the government. In times of peace, the faith of the national government was plighted to leave slavery undisturbed in its local limits. There it might have continued to exist for generations yet to come, but for the civil convulsion brought on by the rebellion. There it did exist, in my judgment, both in fact and in law, until by the actual force of the national arms its disruption and overthrow, as a legal institution, was made a reality. It was a legal institution within the local limits of the State, and the persons constituting it were the subjects of traffic, as any other chattel interests, up to the very moment of its final overthrow by force. By force it was established; by force it was destroyed.
While this is my conviction as to the legal incidents of the proposition, I question not the right, nor the justice, nor the wisdom of congress in authorizing, and of the President in proclaiming, the freedom of the slaves in the insurrectionary states, as a war measure. The institution was abolished by war in the insurgent states. That abolition did not take place simultaneously in all the insurrectionary states and parts of states. In the midst of a civil war the political power of the federal government authorized the President, as commander-in-chief of the army and navy of the nation, to issue such proclamations as the exigencies of the war might render necessary. In subordination to the national will, thus expressed, the President, as such commander, did issue a preliminary and a final proclamation upon the subject of emancipation; the first, the loud tocsin tolling the last alarm; the second, announcing the future status of the slaves then in their possession, and under national control, and within the military lines, according to the laws of war, and heralding the approaching *531jubilee to the other captives of centuries who were still in the fetters of bondage within the territorial limits of the insurgent states. The legal effect of that final proclamation was, eo instanti, to liberate all slaves then in the pos-' session and under the absolute control of the national forces, and it gave a solemn pledge of the nation to liberate the residue. Those already in the possession or under the absolute control of the nation were captured movable property of the enemy, made in war, and was lawful prize? according to the principles of international law, and the conquering belligerent had the pight to appropriate the proceeds of the alienation of such property by sale, "or to deal with it in such manner as in its wisdom it might deem most expedient, most politic, or most humane. In the exercise of that right and of that discretion the nation obeyed the Christian injunction, “Let the bondman go free.” This action of the nation fixed the status of those slaves then in possession or under its actual control irreversibly, because the nation, as a belligerent, had the right to do as it pleased with its captures in war.
This, however, could not be the legal effect of the proclamation in reference to those slaves in the insurrectionary districts and states which the finally-successful belligerent had not yet subjugated and reduced into possession and to submission. The proclamation could not proprio vigore liberate the slaves. Something else was needed for its consummation; that something, the further exertion of the national power, was supplied, and the deed was done upon the submission or surrender of the organized forces of the state to the national authority and the enunciation of the fact by its duly-accredited agents. That period I regard as the epoch of emancipation in Texas, both actual and legal, and it will ever be hallowed in the memories of that enfranchised race within the borders of the state as the true era of their liberty, and, in obeying their own natural *532impulses, they will ever cherish it as the anniversary of the birth of their freedom.
After the proclamation the slaves who were in the federal lines at its emanation, and those who escaped from their masters and got within those lines aferwards, were ipso facto free, because as mere chattels they thereby became captures in war. As soon as they came under the control of the national forces they as persons became absolutely freemen, because such was the declared will of that belligerent power, as expressed in the proclamation issued by the commander-in-chief of the army by the authorization of congress, the law-giving power of the nation. The liberation went on pari passu with the progress of the subjugation of the revolted states, until it reached its finality by the submission of the rebel forces and the people of the State of Texas, and the enunciation of that submission by the military officer of the conquering power, when the legal existence of slavery ceased in Texas. "Until then traffic in slaves was lawful in the local government. The owners and possessors of slaves were divested of all property in them by a vis major, the success of the opposing belligerent, whose declared will was their freedom, to be practically enforced. The actual owners of the property, at the time of the practical application of this vis major, whereby the right was destroyed, are constrained by the rules of law to sustain the loss, and rightfully so.
I do not concede that the amendment to the constitution of the "United States, known as the XHIth article of that instrument, was necessary to the consummation of the freedom of the slaves in the insurrectionary states and districts. All that was necessary to the full accomplishment of that object was a complete and thorough subjugation of the revolted states and districts, and a formal annunciation to the rebellious citizens that the purpose was achieved. "Upon submission this settled and fixed forever, in contem*533plation of law, the future condition and legal attributes of that species of property, and rendered all traffic and negotiation about it thereafter null and void, and in conflict with the paramount authority of the national government. Until this achievement of success by the national forces the policy of the national government was not and could not be established and fixed and become a rule of law for the government of the citizens in the revolted states. The direct and specific object and purpose of the XTTItb article of the constitution of the United States was to exterminate every vestige of slavery within the territorial limits of the nation. It did not and could not affect the question in the insurgent states, where abolition was already an accomplished fact, except as being declaratory of the national will, and as affecting the status of such persons as had. been slaves, whose rights might be drawn in question incidentally in the courts of the several states. Its immediate object was to emancipate, in the states not in rebellion, where slavery existed, and which consequently was unaffected by the war policy of the government. It was therefore necessary to put them in subordination to the future civil policy of the national government.
My Opinion then is, that slavery was not abolished on the 1st day of January, 1863, the date of the final proclamation of the President of the United States, nor yet did it exist in Texas at the date of the adoption of the XUIth article of the constitution of the United States; but upon the success of the national forces, in subduing the opposition of those here engaged in the rebellion, and its announcement to this people and the world that the purposes of the struggle, according to the war policy which had been proclaimed, was fully achieved, the legal manacles which held that race in bondage in this state were then dissolved, and they stood for the first time disenthralled and completely purged and purified of the factitious character of chattels which force, fraud, and violence had en*534tailed upon them. The announcement of the results of the war, and of the accomplishment of its purposes in the State of Texas, was made by the military power, which conducted the armies and commanded those results, to the people of this state, on the 19th day of June, 1865. This, in my judgment, is the actual, the natural, and the legal epoch of emancipation in the State of Texas. Assuming it, it harmoniously chimes in with the coveted peace and repose of society, and obviates the origination of innumerable controversies which would only serve to perplex and harass the community still further with a much-vexed question, and which has already proved so disastrous to thousands.
The notes sued upon in these cases having been executed upon contracts made for the purchase and hire of slaves since the 1st day of January, 1863, and prior to the 19th day of June, 1865,1 am clearly of opinion that the actions were maintainable, and should be so ruled by the court. The loss of the property in the slave by the actual owner in the one case, and the loss of the unexpired time of the bailment for hire in the other, the condition of the parties at the time of the destruction of the right by a vis major, must be sustained by such owner and bailee respectively. ''
Latimer, J., concurred with Chief Justice Morrill and Justice Lindsay.